


110 HR 1977 IH: To amend the Internal Revenue Code of 1986 to allow solar

U.S. House of Representatives
2007-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1977
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2007
			Ms. Berkley
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow solar
		  and geothermal investment credit for public utility property.
	
	
		1.Solar and geothermal
			 investment credit allowed for public utility property
			(a)In
			 generalThe second sentence
			 of section 48(a)(3) of the Internal Revenue Code of 1986 is amended by
			 inserting (other than property described in clause (i) or (iii) of
			 subparagraph (A)) before shall not.
			(b)Effective
			 dateThe amendments made by
			 this section shall apply to periods after the date of the enactment of this
			 Act, in taxable years ending after such date, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
			
